Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1–20 have been submitted for examination.  
Claims 1–20 have been examined and rejected. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1–20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1–20 of U.S. Patent No. 11,134,311.
US 17/412,434 Claim 1
US 11,134,311  Claim 1
A device, comprising: a processing system including a processor; and
A device, comprising: a processing system including a processor; and 
a memory that stores executable instructions that, when executed by the processing system, facilitate performance of operations, the operations comprising:
a memory that stores executable instructions that, when executed by the processing system, facilitate performance of operations, the operations comprising:
obtaining a first request that includes a key 
obtaining a first request that includes a key;
and a parameter requesting an indication of a call back time at which the first request should be resubmitted as a second request;
selecting a call back time based on the processing load and the point in time corresponding to the break;
identifying, in accordance with the key, a client associated with the first request and a vendor associated with the first request;

identifying, in accordance with the key, a client associated with the first request and a vendor associated with the first request;
obtaining a list of services associated with the client, the vendor, or a combination thereof;
obtaining a list of services associated with the client, the vendor, or a combination thereof;
processing the list of services to generate a service request;
processing the list of services to generate a service request;

determining a processing load at the device;
identifying a point in time in a playback of a primary content item at the client corresponding to a break where an advertisement is to be presented;
identifying a point in time in a playback of a primary content item at the client corresponding to a break where an advertisement is to be presented;
transmitting the identification of the call back time when the first request should be resubmitted as the second request;
transmitting an identification of the call back time when the first request should be resubmitted as a second request; 
receiving the second request at the call back time or subsequent to the call back time;
receiving the second request at the call back time or subsequent to the call back time;
transmitting the service request to a server of the vendor;
transmitting the service request to a server of the vendor;
responsive to the transmitting of the service request, obtaining information pertaining to the advertisement; and
responsive to the transmitting of the service request, obtaining information pertaining to the advertisement; and
responsive to the obtaining of the information, transmitting the information.
responsive to the obtaining of the information, transmitting the information.


Claims 1 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,134,311. Although the claims at issue are not identical, they are not patentably distinct from each other because instant claims 1 and 20 are anticipated by the conflicting patented claim 1 as shown in the table above. The difference between the instant examined claim and the conflicting patented claim is that the conflicting patented claim is narrower in scope and falls within the scope of the examined claim. Thus, the species or sub-genus claimed in the conflicting patent anticipates the examined claimed genus. Therefore, a patent to the examined claim genus would improperly extend the right to exclude granted by a patent to the species or sub-genus should the genus issue as a patent after the species or sub-genus. See MPEP §804(II)(B)(1).  
Instant dependent claims 2–14 claim similar subject matter as patented claims 2–14 and are rejected for similar reasons as independent claim 1 above. 

US 17/412,434  Claim 15
US 11,134,311  Claim 15
A non-transitory machine-readable medium, comprising executable instructions that, when executed by a first processing system including a processor, facilitate performance of operations, the operations comprising:
A non-transitory machine-readable medium, comprising executable instructions that, when executed by a first processing system including a processor, facilitate performance of operations, the operations comprising:
obtaining a first request that includes a key and a parameter requesting an indication of a call back time at which the first request should be resubmitted as a second request;
transmitting, to an advertisement platform, a first request that includes a key, wherein the key identifies:
identifying, in accordance with the key, a client associated with the first request and a vendor associated with the first request;
a second processing system that is a targeted recipient of an advertisement,
obtaining a list of services associated with the client, the vendor, or a combination thereof; processing the list of services to generate a service request;
a stream in which a primary content item is being provisioned to the second processing system, and a service provider;
identifying a point in time in a playback of a primary content item at the client corresponding to a break where an advertisement is to be presented;
wherein the call back time is based on a processing load of a third processing system within the advertisement platform, and a point in time corresponding to a break in the primary content item where the advertisement is to be presented;
transmitting the identification of the call back time when the first request should be resubmitted as the second request;
receiving, from the advertisement platform, an indication of a call back time when the first request should be resubmitted as a second request,
receiving the second request at the call back time or subsequent to the call back time; transmitting the service request to a server of the vendor;
transmitting the second request at the call back time or subsequent to the call back time, based at least in part on the transmitting of the second request,
responsive to the transmitting of the service request, obtaining information pertaining to the advertisement; and
obtaining information pertaining to the advertisement from a device of the service provider;
responsive to the obtaining of the information, transmitting the information.
and inserting the information within a portion of the stream corresponding to the break in the primary content item.


Claim 15 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15 of U.S. Patent No. 11,134,311. Although the claims at issue are not identical, they are not patentably distinct from each other because instant claim 1 is anticipated by the conflicting patented claim 15 as shown in the table above. The difference between the instant examined claim and the conflicting patented claim is that the conflicting patented claim is narrower in scope and falls within the scope of the examined claim. Thus, the species or sub-genus claimed in the conflicting patent anticipates the examined claimed genus. Therefore, a patent to the examined claim genus would improperly extend the right to exclude granted by a patent to the species or sub-genus should the genus issue as a patent after the species or sub-genus. See MPEP §804(II)(B)(1).  
Instant dependent claims 16–19 claim similar subject matter as patented claims 16–19 and are rejected for similar reasons as independent claim 15 above. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL B PIERORAZIO whose telephone number is (571)270-3679.  The examiner can normally be reached on Monday - Thursday, 8am - 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 5712704195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL B. PIERORAZIO/Primary Examiner, Art Unit 2426